IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                  :                     NO. 287
                                        :
ORDER AMENDING RULES 102, 105,          :                     APPELLATE PROCEDURAL RULES
120, 121, 301, 313, 341, 502, 553, 701, :
702, 901, 1311, 1312, 1316, 1323, 1501, :                     DOCKET
1502, 1503, 1504, 1511, 1512, 1513,     :
1514, 1515, 1516, 1517, 1531, 1532,     :
1541, 1542, 1543, 1551, 1561, 1571,     :
1573, 1701, 1702, 1704, 1762, 1770,     :
1781, 1911, 2702, 3307, 3331 AND        :
ADOPTING RULES 1601, 1602, 1603,        :
1604, 1605, 1606, 1610, 1611, 1612,     :
1613 OF THE PENNSYLVANIA RULES :
OF APPELLATE PROCEDURE                  :

                                         AMENDED ORDER

PER CURIAM

       AND NOW, this 7th day of January, 2020, upon the recommendation of the
Appellate Court Procedural Rules Committee; the proposal having been published for
public comment at 46 Pa.B. 2518 (May 21, 2016):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rules 102, 105, 120, 121, 301, 313, 341, 502, 553, 701, 702, 901, 1311, 1312,
1316, 1323, 1501, 1502, 1503, 1504, 1511, 1512, 1513, 1514, 1515, 1516, 1517, 1531,
1532, 1541, 1542, 1543, 1551, 1561, 1571, 1573, 1701, 1702, 1704, 1762, 1770, 1781,
1911, 2702, 3307, 3331 of the Pennsylvania Rules of Appellate Procedure are
amended and Rules 1601, 1602, 1603, 1604, 1605, 1606, 1610, 1611, 1612, and 1613
of the Pennsylvania Rules of Appellate Procedure are adopted in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective August 1, 2020.

Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.